Opinion by
Trexler, J.,
The defendant was indicted for violation of the 23d section of the Automobile Act of June 30, 1919, P. L. 678, which provides that, “Any operator of a motor vehicle who shall have injured the person or property of another user of the highway shall stop, and render such assistance as may be necessary, and shall, upon request, give his name and address to the injured party or his proper representative.” The evidence produced by the Commonwealth was that on July 9,1921, the defendant, driving his employer’s limousine car, on the Lancaster *454pike, in Delaware County, “side-swiped” the prosecutor’s Ford car and injured an occupant and did not stop after the collision.
Before the jury was sworn, defendant moved to quash the indictment and after the verdict of guilty, moved in arrest of judgment, both of which motions the court refused and this furnishes the basis of the first and second assignments of error, the reasons urged in support of each being in substance the same. It is stated that the defendant was never arrested on a warrant but appeared when his employer was notified to come to the hearing at the justice’s office. No wrong was done the defendant by such a course of procedure. He came voluntarily and, as far as the record shows, raised no objection. The further objection is made that the information or transcript did not sustain the indictment as found and that the name of the person injured was not mentioned in the information, nor the county in which the offense was committed. These objections are entirely technical. The defendant went to the trial knowing with what he was charged. When he had given bail to answer the charge, he could not after the indictment then have raised such questions by motion to quash: Com. v. Keegan, 70 Pa. Superior Ct. 436, and cases there cited. As to the statement that the county in which the crime was committed was not set forth in the transcript, we note that the justice’s return shows that the place is mentioned as Lancaster Avenue at St. David’s Golf Club in Badnor Township. The court could take judicial notice that Badnor Township is in Delaware County: Commonwealth v. Kaiser, 184 Pa. 493.
The third assignment is an objection to the ruling by the court, in which he excluded the cross-examination of the prosecutor as to how fast he was going when the collision occurred. The court ruled the question was immaterial. There was no reversible error in this. The defense was an alibi. The fact that two cars collided was *455not the question in dispute, but the defendant denied that he was driving one of them.
The fourth assignment is without merit and needs no comment.
The fifth assignment, the court excluded the question “Do you know at what distance in the day time you can see those letters?” The distance in which the witness could see the letters would throw no light upon how far the witness who testified to the occurrence could have seen them.
The sixth assignment requires no attention.
The seventh refers to the admissibility of the record of authority licenses issued by the State of Pennsylvania. The matter is not properly before us. We cannot seek for error outside of the record. The colloquy as to this item of evidence is as follows:
“By the Court: Have you anything further?
“By Mr. Hodge: Just one further. I would like to offer this book in evidence. If you will recollect, Chief Sweeney—
“By the Court: Oh, no.
“By Mr. Hodge: He says it was the kind of a book.
“By the Court: I don’t care what it is. You might as well offer the Bible. It would not be evidence here.
“By Mr. McClenchan: That is all.
We doubt very much whether the book was competent, but under the manner it was presented, we need not discuss the matter. The content of the book or at least the part desired to be considered, should have been brought on the record.
The only other assignment that requires to be considered is the one as to the inadequacy and unfairness of the charge. There was only a general exception taken to the charge and the attention of. the court was not directed to any inadequacy or misstatement. The court charged that the burden was upon the Commonwealth, and “If you have any doubt, after the hearing of the *456testimony that this man was driving the car upon the night that this man’s car was run into, then it is your duty to give him the benefit of it and acquit him.” It is true he commented upon the fact that the witness for the Commonwealth was able to pick out the very car that belonged to the defendant’s employer, that the number he saw on the car turned out to be the number of the car belonging to the defendant’s employer and the proof had been that the car had been driven at 8:45 that night but he qualified the remark by stating that it was for the jury to state whether the witness was telling the truth, and that his statement was only an expression of opinion, which the jury were told they were not bound to adopt. We find that the case was fairly submitted to the jury. The assignments of error are overruled and the judgment is affirmed and the record remitted to the court below and it is ordered that the defendant appear in the court below at such time as he may be there called and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed when the appeal in this case was made a supersedeas.